I114th CONGRESS2d SessionH. R. 6385IN THE HOUSE OF REPRESENTATIVESNovember 18, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend for two years the credit for qualified fuel cell property. 
1.Extension of credit for qualified fuel cell property 
(a)In generalSubsection (c)(1)(D) of section 48 of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2018. (b)Effective dateThe amendment made by this section shall apply to periods after December 31, 2016. 
